Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/29/2022.  
Claims 13-15, elected claims, are pending and are presented for examination.  

Response to the Restriction Requirement
In response to the restriction requirement set forth in the Office Action mailed March 3, 2022, Applicant provisionally elects Group II, Claims 13-15, drawn to a stator for rotating electric device, as set forth in the Office Action. Claims 10-12 and 16-18 are withdrawn. 

Information Disclosure Statement
The information disclosure statement filed 9/25/202, Copy of References for Foreign documents and NPL documents have been considered based on the IDS filed under application 15/538,873.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 13 recites “an impression” such that “a second bent portion having an impression which is formed on the inner peripheral side’.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “an impression” such that “a second bent portion having an impression which is formed on the inner peripheral side’.  
It is vague and indefinite which structural feature it is pointing to.  See drawing objection above. 
Claim 13 recites “the outer peripheral side” such that “a first bent portion which bending inner peripheral side is formed to be thicker than the outer peripheral side”.  
It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim
Claim 13 recites “a first bent portion which bending inner peripheral side is formed to be thicker than the outer peripheral side, and a second bent portion having an impression which is formed on the inner peripheral side”.  
Specification describes, and in Fig. 17, two different types at different locations of bending portions: [0125] In addition, the bent split coil 1100 in this embodiment includes a compression bent portion (a first curved portion or a first bent portion) which is subjected to the compression bending process by the bending device 200A, and a draw bent portion (a second curved portion or a second bent portion) which is subjected to the draw bending process by the bending device 200B. A straight portion 1130 is provided between a compression bent portion 1110 and a draw bent portion 1110 (see FIG. 17), and the compression bent portion 1110 and the draw bent portion 1120 are disposed adjacent through the straight portion 1130. 
Thus, “the inner peripheral side” pointing to the first bent portion causes vague and indefinite with a second bent portion having the inner peripheral side.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOIKE et al (US 20110175483 A1).   
As for claim 13, KOIKE discloses a stator for a rotating electric device (Fig. 1), comprising: 
a plurality of split coils (40), wherein each split coil (each of the electric wires 50 for forming the stator coil 40) of the plurality of split coils are coated with an insulating film (NOTE: 68a and/or 68b, Figs. 10A, 10B) [0054-0057], 
wherein each split coil includes: 
a first bent portion which bending inner peripheral side (radially inner side of the stator core) is formed to be thicker than the outer peripheral side (best see Fig. 20 that 71 is thicker than 72), and 
a second bent portion (see markup by Fig. 7) having an impression (for purpose of examination, it is interpreted to mean “difference” in shape between the first and second bent portions) which is formed on the inner peripheral side.  

    PNG
    media_image1.png
    277
    403
    media_image1.png
    Greyscale

NOTE: “film” is interpreted with one of known meaning “a thin layer covering a surface”.  Claim does not further define. 

As for claim 14, KOIKE discloses a stator the stator for a rotating electric device according to claim 13, wherein the impression (i.e., outward bent relative to the first bent) is formed only in an inner periphery of the second bent portion among the first bent portion and the second bent portion. 
As for claim 15, KOIKE discloses a rotating electric device, comprising: a stator for a rotating electric device according to claim 13; and a rotor [0047].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834